AGREEMENT OF ASSIGNMENT, ASSUMPTION AND RELEASE THIS AGREEMENT is effective as of March 31, 2015, by and among: San Lotus Holding Inc., a Nevada corporation (the "Assuming Party"); Green Forest Management Consulting Inc. (the "Debtor"); and The Creditor (the "Creditor") listed on Exhibit A hereto. WHEREAS, the Debtor is indebted to the Creditor under a promissory note in the aggregate principal sum of One Hundred Ninety Two Million Sixty Thousand New Taiwan Dollars (TWD $ ), identified in Exhibit B hereto (referred to as the "Liabilities"). WHEREAS, the Debtor wishes to assign and delegate its obligations under these Liabilities to the Assuming Party and the Assuming Party wishes to assume the obligations under the Liabilities. NOW THEREFORE, in consideration of the mutual covenants hereinafter provided and other valuable consideration, the receipt and sufficiency of which are acknowledged, the parties agree: 1. Assignment of the Liabilities. The Debtor assigns its rights and delegates the performance of all of its duties, liabilities and obligations under the Liabilities to the Assuming Party. 2. Assumption of the Liabilities. The Assuming Party assumes and agrees with the Debtor and the Creditor to fully and faithfully discharge and perform all duties, liabilities and obligations of the Debtor under the Liabilities. 3. Approval of Assignment and Assumption. The Creditor (a) approves, consents to, and accepts the assignment and delegation by the Debtor and to the Assuming Party for the payment and the performance of the Liabilities; and (b) forever release and discharge the Debtor from the Liabilities. IN WITNESS WHEREOF, the parties hereto have set their hands. San Lotus Holding Inc. By: /s/ Chen, Li Hsing Chen, Li Hsing Chairman of the Board Green Forest Management Consulting Inc. By: /s/ Chiang, Yu-Chang Chiang, Yu-Chang Director /s/Yu, ChienYang Yu, ChienYang 1 Exhibit A PROMOSSORY NOTE HOLDERS Note Holder Land Lot Land Number (m2) Total Area of Registered Land Value of Interest (TWD) Yu, Chien-Yang Dataoping Section, Zaoqiao Township 86-1, 86-3, 90, 698-1, 699-6, 699-7, 699-8, 699-9, 699-10, 699-11, 699-18, 699-27 35,251 76,435 $192,060,000 Laotianliao Section, Touwu Township 414-2, 414-3, 421-1, 426, 432-12, 432-11 41,184 2 Exhibit B GREEN FOREST MANAGEMENT CONSULTING INC. FORM OF PROMISSORY NOTE TWD $ Dated: March 31, 2015 For value received, and pursuant to the Land Sale and Purchase Agreement dated March 31, 2015, Green Forest Management Consulting Inc. promises to pay the seller of certain lots of land in Zaoqiao Township and Touwu Township, Miaoli County, Taiwan (R.O.C.), Yu, Chien-Yang (the "Land Seller") the sum of One Hundred Ninety Two Million Sixty Thousand New Taiwan Dollars (TWD $ ). The Land Seller's ownership interest in this Promissory Note is detailed on Annex A to this Promissory Note. The sum shall be repaid to the Land Seller on or before March 31, 2015 according to the instructions of the Land Seller. Green Forest Management Consulting Inc. By: /s/Chiang, Yu-Chang Chiang, Yu-Chang Director Green Forest Management Consulting Inc. Rm. B302C, 3F.-2, No. 185, Kewang Rd. Longtan Township, Taoyuan County 325 Taiwan (R.O.C.) 3 Annex A PROMOSSORY NOTE HOLDERS Note Holder Land Lot Land Number (m2) Total Area of Registered Land Value of Interest (TWD) Yu, Chien-Yang Dataoping Section, Zaoqiao Township 86-1, 86-3, 90, 698-1, 699-6, 699-7, 699-8, 699-9, 699-10, 699-11, 699-18, 699-27 35,251 76,435 $192,060,000 Laotianliao Section, Touwu Township 414-2, 414-3, 421-1, 426, 432-12, 432-11 41,184
